Filed 12/4/14 P. v. Calderon CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B251484
                                                                           (Super. Ct. No. VA126546)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

IVAN CALDERON,

     Defendant and Appellant.



                   Ivan Calderon appeals a judgment finding him in violation of felony
probation and sentencing him to six years and four months in state prison.
                   In January 2013, Calderon pled no contest to one count of making a
criminal threat (Pen. Code, § 422) and admitted a gang enhancement (id., 186.22, subd.
(b)(1)(B)). The trial court placed him on probation for three years.
                   In May 2013, Calderon pled no contest to misdemeanor assault by means of
force likely to cause great bodily injury in Los Angeles County Superior Court Case No.
3 WWW01698. (Pen. Code, § 245.)
                   Based on his misdemeanor assault conviction, the trial court found
Calderon in violation of his probation in the instant case. The court sentenced him to the
low term of 16 months for the criminal threat and a consecutive five years for the gang
enhancement.
              We appointed counsel to represent Calderon on appeal. After counsel's
examination of the record, she filed an opening brief raising no issues. On May 4, 2014,
counsel declared that she wrote Calderon informing him of her intention to file the brief
and informing him of his right to file a supplemental brief. We have received no
supplemental brief.
              Concurrently with this appeal, counsel has also filed on Calderon's behalf a
petition for writ of habeas corpus in In re Calderon, Case No. B257803. The writ
petition alleges Calderon has received ineffective assistance of counsel. Because
resolution of this claim necessarily involves matters outside the record on appeal, we
transferred the petition for writ of habeas corpus to the superior court for resolution in the
first instance. (People v. Seijas (2005) 36 Cal. 4th 291, 307; People v. Johnson (2009) 47
Cal. 4th 668, 685.)
              We have reviewed the entire record on appeal and are satisfied that
Calderon's attorney has fully complied with her responsibilities and that no arguable
issues exist as to the sufficiency of the evidence to support the probation violation and
sentence imposed. (People v. Wende (1979) 25 Cal. 3d 436, 441.) We express no opinion
on the issues raised in Calderon's habeas petition.
              The judgment is affirmed.



                                           GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.



                                              2
                                   Roger Ito, Judge

                        Superior Court County of Los Angeles
                        ______________________________


             Laurie Wilmore, under appointment by the Court of Appeal, for Defendant
and Appellant.
             No appearance for Plaintiff and Respondent.